  Case 18-00762-SMT           Doc 60     Filed 09/13/19 Entered 09/13/19 12:42:59              Desc
                                             Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF COLUMBIA


In re:                                                      Case No. 18-00762-SMT
         JUSTINE ANGELIQUE WALDEN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        NANCY L. SPENCER GRIGSBY, chapter 13 trustee, submits the following Final
Report and Account of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The
trustee declares as follows:

         1) The case was filed on 11/29/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/26/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $24,879.36.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-00762-SMT         Doc 60           Filed 09/13/19 Entered 09/13/19 12:42:59                      Desc
                                                Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                     $500.00
       Less amount refunded to debtor                               $464.00

NET RECEIPTS:                                                                                            $36.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $36.00
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $36.00

Attorney fees paid and disclosed by debtor:                   $1,000.00


Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal        Int.
Name                                Class      Scheduled      Asserted      Allowed         Paid           Paid
BANK OF AMERICA NA LOSS RECOV   Unsecured               NA       2,120.59      2,120.59           0.00         0.00
CHASE CARD                      Unsecured         4,323.00            NA            NA            0.00         0.00
DISCOVER FIN SVCS LLC           Unsecured            950.00           NA            NA            0.00         0.00
M&T BANK                        Secured         423,000.00    422,147.28     39,303.28            0.00         0.00
PAYPAL                          Unsecured             57.96           NA            NA            0.00         0.00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured         1,817.44       1,817.44      1,817.44           0.00         0.00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured            791.00        791.01        791.01           0.00         0.00
PORTFOLIO RECOVERY ASSOCIATES   Unsecured            999.66      1,267.37      1,267.37           0.00         0.00
SAM H ROBERSON                  Secured         350,000.00            NA            NA            0.00         0.00
SOLOMON & SOLOMON               Unsecured            815.00           NA            NA            0.00         0.00
SOLOMON & SOLOMON               Unsecured            139.00           NA            NA            0.00         0.00
SOLOMON & SOLOMON               Unsecured             95.00           NA            NA            0.00         0.00
SOLOMON & SOLOMON               Unsecured             71.00           NA            NA            0.00         0.00
UNIFUND CCR PARTNERS            Unsecured         4,451.15            NA            NA            0.00         0.00
UNITED STATES TREASURY - IRS    Priority                NA           0.45          0.45           0.00         0.00
UNITED STATES TREASURY - IRS    Unsecured               NA       4,339.06      4,339.06           0.00         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-00762-SMT           Doc 60      Filed 09/13/19 Entered 09/13/19 12:42:59                 Desc
                                              Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                $39,303.28               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $39,303.28               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.45              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.45              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $10,335.47               $0.00             $0.00


Disbursements:

         Expenses of Administration                                $36.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $36.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 09/13/2019                             By:/s/ NANCY L. SPENCER GRIGSBY
                                                                  Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
